Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-5 have been amended. Claim 6 has been newly added. Claims 1-6 remain pending and are ready for examination.

Claim Objections
Claim 6 objected to because of the following informalities: Claim 6, line 25 reads “the data storage system instructs a start of the parallel processing ....” The examiner believes the claim should read “the data storage system instructs a start of the parallel processing”. Additionally, line 27 reads “instructs end”, where the examiner believes it should read “instructs an end”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the number of files of data which the data collection system outputs" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa et al. (US Publication No. 2021/0234713 -- "Nagasawa") in view of Izraelevitz et al. (WO 2017/074451 A1 -- "Izraelevitz").

Regarding claim 1, Nagasawa teaches A data linkage system, comprising a data collection system that collects data held by an information system and a data storage system that stores the data held by a plurality of the information systems and collected by the data collection system, (Nagasawa paragraph [0085], A data circulation system 1 according to Embodiment 1 will now be described with reference to FIG. 1. The data circulation system I may be used for trading device data. The data circulation system 1 includes a data collection server 10, multiple storage servers 11, a data utilization server 20, multiple storage servers 21, and multiple devices 30. The data circulation system 1 is an example of a data circulation system according to the present disclosure. FIG. I shows three storage servers 11 and three storage servers 21, without their numbers being limited to three. The data collection and storage system collects and stores data held by the information system) wherein the data storage system includes a data conversion system that converts the data collected by the data collection system, (Nagasawa paragraph [0319], FIG. 54 is a diagram of format conversion in device data distribution when data is circulated per device. For example, when IoT data 87-4 of a device (1) uploaded from the household 58 is processed and cataloged to be provided to a servicer, data is filed in accordance with the standardized web API. In this case, in addition to the data uploaded from the household 58, a data catalog for a device (2) for which another operator manages or processes the IoT data may be purchased, and an integrated data catalog including data of the devices (1) and (2) may be provided to a servicer. An example shown in the drawing includes, but is not limited to, an apartment 95 as the operator. The collected data that is stored may undergo a format conversion) and a storage area that stores data to be subjected to conversion by the data conversion system, the data storage system specifies the data stored in the storage area, corresponding to the data subjected to the data conversion (Nagasawa paragraph [0322], FIG. 55 is a diagram of format conversion in catalog data distribution in circulation of data categorized by meaning. Also, when information categorized by meaning is provided instead of information categorized by device, data including format conversion history is transmitted to a servicer to guarantee the traceability. In this case, data may be transmitted with the original supplementary information attached to allow the servicer to confirm the states before and after the processing. The data may be stored in a particular catalog before the data conversion operation takes place).
Nagasawa does not teach wherein when the data conversion by the data conversion system fails, the data storage system specifies the data stored in the storage area, and executes the data conversion by the data conversion system on the specified data stored in the storage area.
However, Izraelevitz teaches wherein when the data conversion by the data conversion system fails, the data storage system specifies the data stored in the storage area, and executes the data conversion by the data conversion system on the specified data stored in the storage area (Izraelevitz paragraphs [0015-0016], Various types of recovery techniques can be performed in response to such failures, such as recovery techniques based on logs provided by UNDO logging or REDO logging. With UNDO logging, prior to modification, states about to be changed are stored in a log (a "state about to be changed" can refer to a data value stored in memory which is about to be changed), and if a failure occurs that crashes a transaction, the entire transaction is rolled back to an initial state prior to the start of the transaction by writing the contents of the UNDO log back to the locations that were being modified within a transaction when the failure occurred. With REDO logging, changed states are stored privately in a log, and if a failure occurs that crashes the transaction, all of the transaction's changes are repeated (a redo) to complete the transaction, assuming that the corresponding REDO log is complete. If the REDO log is not complete (e.g. a crash may have occurred while the REDO log is being written), then the REDO log is discarded. The net effect of discarding the REDO log is that none of the changes contained in the incomplete transaction are made. With UNDO logging and REDO logging, a relatively large amount of bookkeeping information may have to be kept to perform rollback or redo, respectively. In accordance with some implementations of the present disclosure, recovery techniques or mechanisms are provided that support resumption from a point of failure in a critical section of program code (that is made up of machine- readable instructions). Rather than perform rollback. In the case where a specific program or operation results in a failure for a various reason, the data system executes a re-do of the operation or program using the latest storage data prior to the start of the operation. This operation could be a data conversion operation, see Izraelevitz paragraph [0052], As noted above, each store instruction in a FASE is converted to a JUSTDO log update and a store operation specified by the store instruction. Such conversion can be performed by a compiler that compiles the program code into executable code, such as machine assembly code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nagasawa with those of Izraelevitz. Izraelevitz teaches a process by which a data operation is re-executed using the latest stored data in response to a failure of said data operation. This process can apply to an operation of data conversion, in one example. Using this process of failure recovery can result in far faster and more efficient recovery than a process wherein the entire data storage is reset or rolled back in order to fix the failure that occurs (Izraelevitz paragraph [0015], Various types of recovery techniques can be performed in response to such failures, such as recovery techniques based on logs provided by UNDO logging or REDO logging. With UNDO logging, prior to modification, states about to be changed are stored in a log (a "state about to be changed" can refer to a data value stored in memory which is about to be changed), and if a failure occurs that crashes a transaction, the entire transaction is rolled back to an initial state prior to the start of the transaction by writing the contents of the UNDO log back to the locations that were being modified within a transaction when the failure occurred. With REDO logging, changed states are stored privately in a log, and if a failure occurs that crashes the transaction, all of the transaction's changes are repeated (a redo) to complete the transaction, assuming that the corresponding REDO log is complete. If the REDO log is not complete (e.g. a crash may have occurred while the REDO log is being written), then the REDO log is discarded. The net effect of discarding the REDO log is that none of the changes contained in the incomplete transaction are made).

Claim 5 is the corresponding storage system claim to the data system claim 1. It is rejected with the same references and rationale.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa in view of Izraelevitz as applied to claim 1 above, and further in view of Mankovskii (US Publication No. 2018/0129712 -- "Mankovskii").

Regarding claim 2, Nagasawa in view of Izraelevitz in further view of Mankovskii teaches The data linkage system according to claim 1, further comprising a processing monitoring system that monitors processing at each stage on data in the data linkage system, (Mankovskii paragraph [0013], Data provenance and pedigree include information regarding data origin, processing history, processing rights, and rules associated with the data throughout a data processing and storage pipeline to establish: a) a chain of processing stages from the origin of the source data to one or more derived data artifacts (i.e., data pedigree), b) whether processing was performed according to specified rules such as restrictions imposed by the owner of the source data (i.e., usage rules), and c) whether the processing stages or functions complied with data derivation rules such as limitations on generation and storage of derived data from the source data and/or intermediate data artifacts (i.e., data provenance). The monitoring system utilizes a storage pipeline with a plurality of processing stages that are linked together to construct the overall data linkage system. For more information regarding the monitoring of data, see Mankovskii paragraph [0014], A data provenance and pedigree tracking system (hereinafter “tracking system”) may collect, store, and process monitoring data collected by correlators. Monitoring data are collected by correlators as events that associate data pedigree, usage rules, and provenance events. Data monitoring may be performed on the data processing and storage functions invoked when performing data analytics for example) wherein the data conversion system writes a history of data processing by the data conversion system itself in data management information that manages the history of the data processing, (Mankovskii paragraph [0054], Operations of the flowchart 500 from the transition point A is now described. From the transition point A, operations of the flowchart 500 continue at block 502. The data ID correlator transmits the source data ID and the data owner ID association as a record to the streaming manager (502). The data ID correlator may also transmit an additional ID such as the request ID to the streaming manager. The streaming manager may be a big data streaming framework that processes data in real time (e.g., Apache Spark® processing engine), wherein the receipt of the information from correlators is continuous. The storage and/or processing of received information to a data store may also be continuous such as using “continuous queries” and/or streaming analytics. The streaming manager may also store and/or process the data received in batches. For example, the data streaming manager may not store all received data, or data may be aggregated before it is stored. The data streaming manager may also have a front end for a continuous live view of streaming data. A live analytics front end may process the streaming data in real time to create real-time reports. In addition, reports based on historical data stored in the streaming manager data store may also be generated. For example, the report (e.g., a data pedigree report, a data provenance report, etc.) may be based on the consolidation of the reported associations and/or metrics, etc. pertaining to a source data ID, process ID, request ID, etc. The data conversion system utilizes processing data that is obtained from the management of data information as well as the historical information corresponding to the current data information) and when the processing monitoring system detects the processing in which the data conversion by the data conversion system fails, the processing monitoring system specifies the data that failed to be converted in this processing on the basis of the data management information and has the conversion executed by the data conversion system for the specified data (Izraelevitz paragraphs [0015-0016], Various types of recovery techniques can be performed in response to such failures, such as recovery techniques based on logs provided by UNDO logging or REDO logging. With UNDO logging, prior to modification, states about to be changed are stored in a log (a "state about to be changed" can refer to a data value stored in memory which is about to be changed), and if a failure occurs that crashes a transaction, the entire transaction is rolled back to an initial state prior to the start of the transaction by writing the contents of the UNDO log back to the locations that were being modified within a transaction when the failure occurred. With REDO logging, changed states are stored privately in a log, and if a failure occurs that crashes the transaction, all of the transaction's changes are repeated (a redo) to complete the transaction, assuming that the corresponding REDO log is complete. If the REDO log is not complete (e.g. a crash may have occurred while the REDO log is being written), then the REDO log is discarded. The net effect of discarding the REDO log is that none of the changes contained in the incomplete transaction are made. With UNDO logging and REDO logging, a relatively large amount of bookkeeping information may have to be kept to perform rollback or redo, respectively. In accordance with some implementations of the present disclosure, recovery techniques or mechanisms are provided that support resumption from a point of failure in a critical section of program code (that is made up of machine- readable instructions). Rather than perform rollback. In the case where a specific program or operation results in a failure for a various reason, the data system executes a re-do of the operation or program using the latest storage data prior to the start of the operation. This operation could be a data conversion operation, see Izraelevitz paragraph [0052], As noted above, each store instruction in a FASE is converted to a JUSTDO log update and a store operation specified by the store instruction. Such conversion can be performed by a compiler that compiles the program code into executable code, such as machine assembly code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nagasawa with those of Izraelevitz and those of Mankovskii. Mankovskii teaches a process of having a data linkage system that monitors the stages of processing data information as well as the history of data processing for the data conversion. This enables the system to better manage the data analyzing process to estimate and determine far more information than could otherwise be reasonable obtained, leading to better functioning results (Mankovskii paragraph [0011], Determination of the veracity and/or timeliness of data may depend on the ability to determine information regarding the data (e.g., metadata), such as the origin of the data, what processes transformed the data, on what authority the data was transformed, whether the data was generated from other data, whether there is any usage restriction on data, etc. Organizations also use such information to account for the costs involved in performing data analysis. Also see Mankovskii paragraph [0014], A data provenance and pedigree tracking system (hereinafter “tracking system”) may collect, store, and process monitoring data collected by correlators. Monitoring data are collected by correlators as events that associate data pedigree, usage rules, and provenance events. Data monitoring may be performed on the data processing and storage functions invoked when performing data analytics for example. The system can determine, maintain, and persist association among components, events, rules, etc. that contributed to generating a data object result. For example, a data provenance and pedigree tracking system can calculate the total cost of processing the data by adding the processing cost of multiple components).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa in view of Izraelevitz as applied to claim 1 above, and further in view of Anpo et al. (US Publication No. 2008/0046787 -- "Anpo").

Regarding claim 3, Nagasawa in view of Izraelevitz in further view of Anpo teaches The data linkage system according to claim 1, wherein the data conversion system executes parallel processing when the data conversion is executed (Anpo paragraph [0008], As a technique for generating exposure data to be input into an exposure apparatus (pattern writing apparatus), serving as a pre-step in manufacturing a mask, the following is disclosed: First, design data is divided into a plurality of processing units to perform parallel processing. Then, if an error arises in data conversion in one of the parallel processing, reprocessing is performed only for the data in which the error occurred, and data normally converted is used as it is. In response to a failure, the data conversion will be conducted with parallel processing).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nagasawa with those of Izraelevitz and those of Anpo. Anpo teaches using parallel processing for data conversion systems after a failure of data conversion occurs. This enhances the amount of data that can be converted at one time while also greatly improving the reliability of the data that needs to be converted. Additionally, the error will be far easier to detect and locate when using parallel processing (Anpo paragraph [0009], In this case, a writing error may be generated during the procedure from inputting the layout data into the pattern writing apparatus to inspecting the target workpiece on which a figure pattern has been written. If such a writing error arises when starting writing by the pattern writing apparatus, the easiest method for performing reproduction for inspection is to use completely the same data. However, if the processing time from starting writing to finding out an error generation point is long, there is a problem that the inspection of the error takes extremely long time).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa in view of Izraelevitz as applied to claim 1 above, and further in view of Wang (US Publication No. 2018/0307436 -- "Wang").

Regarding claim 3, Nagasawa in view of Izraelevitz in further view of Wang teaches The data linkage system according to claim 1, wherein the data storage system moves the data for which a specific period has passed since it was stored in the storage area to an area different from the storage area, (Wang paragraph [0005-0006], Aspects of the disclosure provide a method for processing data. The method includes determining a size of available storage space in a first storage area in a terminal equipment; comparing the size of the available storage space in the first storage area to a first threshold; determining that the size of the available storage space in the first storage area is less than the first threshold; in response to determining that the size of the available storage space in the first storage area is less than the first threshold, determining whether data stored in the first storage area meet a preset condition; determining that the data stored in the first storage area meet the preset condition; and transferring the data that meet the preset condition to a second storage area, wherein the second storage area is different from the first storage area. According to an aspect, when determining whether the data stored in the first storage area that meet the preset condition, the method includes determining a period of time during which the data stored in the first storage area have not been used; comparing the period of time to a second threshold; determining that the period of time is greater than the second threshold; and designating the data stored in the first storage area that meet the preset condition as data stored in the first storage area that have not been used for the period of time that is greater than the second threshold. After a specific/predetermined period of time has passed, the data is moved from the storage area to a separate/distinct area to be held) and the data necessary for execution of the conversion by the data conversion system is restored from the area to the storage area (Izraelevitz paragraphs [0024-0026], In some implementations, a FASE that employs JUSTDO logging accesses just persistent memory, which ensures that all data for resuming an interrupted FASE will be available during recovery by the recovery instructions 100. More specifically, in some implementations, all memory loads and stores within a FASE have to access only persistent memory. This extends to thread-local locations that would normally be transient, such as variables on a stack. These thread-local locations can be moved to the persistent memory 104 prior to entering the FASE. Note that the thread-local locations can be moved out of the persistent memory 104 at the end of the FASE. By specifying that a FASE can access only persistent memory, it can be ensured that no updates in a FASE are dependent on state destroyed by failure. In some implementations, the persistent memory 104 can also store a log 1 16 for use by the recovery instructions 108 for recovering from a failure during execution of the FASE 1 10. In some examples, the log 1 16 can be referred to as a JUSTDO log. In other implementations, the log 1 16 can be stored in a separate persistent memory (or other persistent storage) than the persistent memory 104 used to store data 114. The data necessary to address the failure of the operation (i.e., data conversion) may be obtained from different locations of the persistent memory or even accessed from other various storage locations when prompted and required).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nagasawa with those of Izraelevitz and those of Wang. Wang teaches moving the data for the data storage system to a separate and distinct storage area from the original storage area after a specific period has passed. This method of data management is a good way to manage the consumption and usage of important memory locations storing valuable/critical data. If the data takes too long to access, moving the data to a lower tier storage or memory location allows the system to use the previous storage area for other high priority tasks, improving the effectiveness of the system as a whole (Wang paragraph [0067], According to the method for processing data of the aspect, when it is detected that data are to be stored in the first storage and the size of the available storage space in the first storage area is smaller than the size of the data to be stored in the first storage, the data stored in the first storage area that meet the preset condition may be transferred to the second storage area, such that more available storage space in the first storage area may be recovered timely and conveniently without requiring any manual operation by the user to select data to be transferred, simplifying an operating flow, improving user experience. Also see Wang paragraph [0096], With the device for processing data according to the aspect, when the size of the available storage space in the first storage area is smaller than the first threshold, the data stored in the first storage area that meet the preset condition are transferred to the second storage area, such that more available storage space in the first storage area may be recovered timely and conveniently without requiring any manual operation by the user to select data to be transferred, simplifying an operating flow, improving user experience).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa in view of Izraelevitz in further view of Mankovskii in further view of Anpo and further in view of Kwon et al. (US Publication No. 2020/0272478 -- "Kwon").

Nagasawa teaches A data linkage system, comprising: a data collection system that collects data held by an information system; a data storage system that stores the data held by a plurality of the information systems and collected by the data collection system; (Nagasawa paragraph [0085], A data circulation system 1 according to Embodiment 1 will now be described with reference to FIG. 1. The data circulation system I may be used for trading device data. The data circulation system 1 includes a data collection server 10, multiple storage servers 11, a data utilization server 20, multiple storage servers 21, and multiple devices 30. The data circulation system 1 is an example of a data circulation system according to the present disclosure. FIG. I shows three storage servers 11 and three storage servers 21, without their numbers being limited to three. The data collection and storage system collects and stores data held by the information system) wherein the data storage system includes a data conversion system that converts the data collected by the data collection system, (Nagasawa paragraph [0319], FIG. 54 is a diagram of format conversion in device data distribution when data is circulated per device. For example, when IoT data 87-4 of a device (1) uploaded from the household 58 is processed and cataloged to be provided to a servicer, data is filed in accordance with the standardized web API. In this case, in addition to the data uploaded from the household 58, a data catalog for a device (2) for which another operator manages or processes the IoT data may be purchased, and an integrated data catalog including data of the devices (1) and (2) may be provided to a servicer. An example shown in the drawing includes, but is not limited to, an apartment 95 as the operator. The collected data that is stored may undergo a format conversion) and a storage area that stores data before conversion by the data conversion system, (Nagasawa paragraph [0322], FIG. 55 is a diagram of format conversion in catalog data distribution in circulation of data categorized by meaning. Also, when information categorized by meaning is provided instead of information categorized by device, data including format conversion history is transmitted to a servicer to guarantee the traceability. In this case, data may be transmitted with the original supplementary information attached to allow the servicer to confirm the states before and after the processing. The data may be stored in a particular catalog before the data conversion operation takes place).
Nagasawa does not teach a processing monitoring system that monitors processing at each stage on data in the data linkage system, wherein when the data conversion by the data conversion system fails, the data storage system re-executes the data conversion by the data conversion system using the data stored in the storage area, wherein the data conversion system writes a history of data processing by the data conversion system itself in data management information that manages the history of the data processing, and when the processing monitoring system detects the processing in which the data conversion by the data conversion system fails, the processing monitoring system specifies the data that failed to be converted in this processing on the basis of the data management information and has the conversion re-executed by the data conversion system for the specified data, and wherein the data conversion system executes parallel processing when the data conversion is executed, and the data storage system instructs start of the parallel processing in accordance with the number of files of data which the data collection system outputs to the data storage system exceeding a specific value, instructs end of the parallel processing in accordance with the data collection system completing data output to the data storage system, and instructs re-execution of the parallel processing in accordance with the data conversion system failing the data conversion.
However, Izraelevitz teaches wherein when the data conversion by the data conversion system fails, the data storage system re-executes the data conversion by the data conversion system using the data stored in the storage area, (Izraelevitz paragraphs [0015-0016], Various types of recovery techniques can be performed in response to such failures, such as recovery techniques based on logs provided by UNDO logging or REDO logging. With UNDO logging, prior to modification, states about to be changed are stored in a log (a "state about to be changed" can refer to a data value stored in memory which is about to be changed), and if a failure occurs that crashes a transaction, the entire transaction is rolled back to an initial state prior to the start of the transaction by writing the contents of the UNDO log back to the locations that were being modified within a transaction when the failure occurred. With REDO logging, changed states are stored privately in a log, and if a failure occurs that crashes the transaction, all of the transaction's changes are repeated (a redo) to complete the transaction, assuming that the corresponding REDO log is complete. If the REDO log is not complete (e.g. a crash may have occurred while the REDO log is being written), then the REDO log is discarded. The net effect of discarding the REDO log is that none of the changes contained in the incomplete transaction are made. With UNDO logging and REDO logging, a relatively large amount of bookkeeping information may have to be kept to perform rollback or redo, respectively. In accordance with some implementations of the present disclosure, recovery techniques or mechanisms are provided that support resumption from a point of failure in a critical section of program code (that is made up of machine- readable instructions). Rather than perform rollback. In the case where a specific program or operation results in a failure for a various reason, the data system executes a re-do of the operation or program using the latest storage data prior to the start of the operation. This operation could be a data conversion operation, see Izraelevitz paragraph [0052], As noted above, each store instruction in a FASE is converted to a JUSTDO log update and a store operation specified by the store instruction. Such conversion can be performed by a compiler that compiles the program code into executable code, such as machine assembly code) and when the processing monitoring system detects the processing in which the data conversion by the data conversion system fails, the processing monitoring system specifies the data that failed to be converted in this processing on the basis of the data management information and has the conversion re-executed by the data conversion system for the specified data, (Izraelevitz paragraphs [0015-0016], Various types of recovery techniques can be performed in response to such failures, such as recovery techniques based on logs provided by UNDO logging or REDO logging. With UNDO logging, prior to modification, states about to be changed are stored in a log (a "state about to be changed" can refer to a data value stored in memory which is about to be changed), and if a failure occurs that crashes a transaction, the entire transaction is rolled back to an initial state prior to the start of the transaction by writing the contents of the UNDO log back to the locations that were being modified within a transaction when the failure occurred. With REDO logging, changed states are stored privately in a log, and if a failure occurs that crashes the transaction, all of the transaction's changes are repeated (a redo) to complete the transaction, assuming that the corresponding REDO log is complete. If the REDO log is not complete (e.g. a crash may have occurred while the REDO log is being written), then the REDO log is discarded. The net effect of discarding the REDO log is that none of the changes contained in the incomplete transaction are made. With UNDO logging and REDO logging, a relatively large amount of bookkeeping information may have to be kept to perform rollback or redo, respectively. In accordance with some implementations of the present disclosure, recovery techniques or mechanisms are provided that support resumption from a point of failure in a critical section of program code (that is made up of machine- readable instructions). Rather than perform rollback. In the case where a specific program or operation results in a failure for a various reason, the data system executes a re-do of the operation or program using the latest storage data prior to the start of the operation. This operation could be a data conversion operation, see Izraelevitz paragraph [0052], As noted above, each store instruction in a FASE is converted to a JUSTDO log update and a store operation specified by the store instruction. Such conversion can be performed by a compiler that compiles the program code into executable code, such as machine assembly code).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nagasawa with those of Izraelevitz. Izraelevitz teaches a process by which a data operation is re-executed using the latest stored data in response to a failure of said data operation. This process can apply to an operation of data conversion, in one example. Using this process of failure recovery can result in far faster and more efficient recovery than a process wherein the entire data storage is reset or rolled back in order to fix the failure that occurs (Izraelevitz paragraph [0015], Various types of recovery techniques can be performed in response to such failures, such as recovery techniques based on logs provided by UNDO logging or REDO logging. With UNDO logging, prior to modification, states about to be changed are stored in a log (a "state about to be changed" can refer to a data value stored in memory which is about to be changed), and if a failure occurs that crashes a transaction, the entire transaction is rolled back to an initial state prior to the start of the transaction by writing the contents of the UNDO log back to the locations that were being modified within a transaction when the failure occurred. With REDO logging, changed states are stored privately in a log, and if a failure occurs that crashes the transaction, all of the transaction's changes are repeated (a redo) to complete the transaction, assuming that the corresponding REDO log is complete. If the REDO log is not complete (e.g. a crash may have occurred while the REDO log is being written), then the REDO log is discarded. The net effect of discarding the REDO log is that none of the changes contained in the incomplete transaction are made).

Nagasawa in view of Izraelevitz does not teach a processing monitoring system that monitors processing at each stage on data in the data linkage system, wherein the data conversion system writes a history of data processing by the data conversion system itself in data management information that manages the history of the data processing, and wherein the data conversion system executes parallel processing when the data conversion is executed, and the data storage system instructs start of the parallel processing in accordance with the number of files of data which the data collection system outputs to the data storage system exceeding a specific value, instructs end of the parallel processing in accordance with the data collection system completing data output to the data storage system, and instructs re-execution of the parallel processing in accordance with the data conversion system failing the data conversion.
However, Mankovskii teaches a processing monitoring system that monitors processing at each stage on data in the data linkage system, (Mankovskii paragraph [0013], Data provenance and pedigree include information regarding data origin, processing history, processing rights, and rules associated with the data throughout a data processing and storage pipeline to establish: a) a chain of processing stages from the origin of the source data to one or more derived data artifacts (i.e., data pedigree), b) whether processing was performed according to specified rules such as restrictions imposed by the owner of the source data (i.e., usage rules), and c) whether the processing stages or functions complied with data derivation rules such as limitations on generation and storage of derived data from the source data and/or intermediate data artifacts (i.e., data provenance). The monitoring system utilizes a storage pipeline with a plurality of processing stages that are linked together to construct the overall data linkage system. For more information regarding the monitoring of data, see Mankovskii paragraph [0014], A data provenance and pedigree tracking system (hereinafter “tracking system”) may collect, store, and process monitoring data collected by correlators. Monitoring data are collected by correlators as events that associate data pedigree, usage rules, and provenance events. Data monitoring may be performed on the data processing and storage functions invoked when performing data analytics for example) wherein the data conversion system writes a history of data processing by the data conversion system itself in data management information that manages the history of the data processing, (Mankovskii paragraph [0054], Operations of the flowchart 500 from the transition point A is now described. From the transition point A, operations of the flowchart 500 continue at block 502. The data ID correlator transmits the source data ID and the data owner ID association as a record to the streaming manager (502). The data ID correlator may also transmit an additional ID such as the request ID to the streaming manager. The streaming manager may be a big data streaming framework that processes data in real time (e.g., Apache Spark® processing engine), wherein the receipt of the information from correlators is continuous. The storage and/or processing of received information to a data store may also be continuous such as using “continuous queries” and/or streaming analytics. The streaming manager may also store and/or process the data received in batches. For example, the data streaming manager may not store all received data, or data may be aggregated before it is stored. The data streaming manager may also have a front end for a continuous live view of streaming data. A live analytics front end may process the streaming data in real time to create real-time reports. In addition, reports based on historical data stored in the streaming manager data store may also be generated. For example, the report (e.g., a data pedigree report, a data provenance report, etc.) may be based on the consolidation of the reported associations and/or metrics, etc. pertaining to a source data ID, process ID, request ID, etc. The data conversion system utilizes processing data that is obtained from the management of data information as well as the historical information corresponding to the current data information).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nagasawa with those of Izraelevitz and those of Mankovskii. Mankovskii teaches a process of having a data linkage system that monitors the stages of processing data information as well as the history of data processing for the data conversion. This enables the system to better manage the data analyzing process to estimate and determine far more information than could otherwise be reasonable obtained, leading to better functioning results (Mankovskii paragraph [0011], Determination of the veracity and/or timeliness of data may depend on the ability to determine information regarding the data (e.g., metadata), such as the origin of the data, what processes transformed the data, on what authority the data was transformed, whether the data was generated from other data, whether there is any usage restriction on data, etc. Organizations also use such information to account for the costs involved in performing data analysis. Also see Mankovskii paragraph [0014], A data provenance and pedigree tracking system (hereinafter “tracking system”) may collect, store, and process monitoring data collected by correlators. Monitoring data are collected by correlators as events that associate data pedigree, usage rules, and provenance events. Data monitoring may be performed on the data processing and storage functions invoked when performing data analytics for example. The system can determine, maintain, and persist association among components, events, rules, etc. that contributed to generating a data object result. For example, a data provenance and pedigree tracking system can calculate the total cost of processing the data by adding the processing cost of multiple components).

Nagasawa in view of Izraelevitz in further view of Mankovskii does not teach wherein the data conversion system executes parallel processing when the data conversion is executed, and the data storage system instructs start of the parallel processing in accordance with the number of files of data which the data collection system outputs to the data storage system exceeding a specific value, instructs end of the parallel processing in accordance with the data collection system completing data output to the data storage system, and instructs re-execution of the parallel processing in accordance with the data conversion system failing the data conversion.
However, Anpo teaches wherein the data conversion system executes parallel processing when the data conversion is executed, (Anpo paragraph [0008], As a technique for generating exposure data to be input into an exposure apparatus (pattern writing apparatus), serving as a pre-step in manufacturing a mask, the following is disclosed: First, design data is divided into a plurality of processing units to perform parallel processing. Then, if an error arises in data conversion in one of the parallel processing, reprocessing is performed only for the data in which the error occurred, and data normally converted is used as it is. In response to a failure, the data conversion will be conducted with parallel processing) instructs end of the parallel processing in accordance with the data collection system completing data output to the data storage system, and instructs re-execution of the parallel processing in accordance with the data conversion system failing the data conversion (Anpo paragraph [0008], As a technique for generating exposure data to be input into an exposure apparatus (pattern writing apparatus), serving as a pre-step in manufacturing a mask, the following is disclosed: First, design data is divided into a plurality of processing units to perform parallel processing. Then, if an error arises in data conversion in one of the parallel processing, reprocessing is performed only for the data in which the error occurred, and data normally converted is used as it is. Anpo discloses parallel processing for a system which can include conversion operations, and teaches stopping the parallel processing and only re-starting it in the event of an operation failure needing reprocessing).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nagasawa, Izraelevitz and Mankovskii with those of Anpo. Anpo teaches using parallel processing for data conversion systems after a failure of data conversion occurs. This enhances the amount of data that can be converted at one time while also greatly improving the reliability of the data that needs to be converted. Additionally, the error will be far easier to detect and locate when using parallel processing (Anpo paragraph [0009], In this case, a writing error may be generated during the procedure from inputting the layout data into the pattern writing apparatus to inspecting the target workpiece on which a figure pattern has been written. If such a writing error arises when starting writing by the pattern writing apparatus, the easiest method for performing reproduction for inspection is to use completely the same data. However, if the processing time from starting writing to finding out an error generation point is long, there is a problem that the inspection of the error takes extremely long time).

Nagasawa in view of Izraelevitz in further view of Mankovskii in further view of Anpo does not teach the data storage system instructs start of the parallel processing in accordance with the number of files of data which the data collection system outputs to the data storage system exceeding a specific value.
However, Kwon teaches the data storage system instructs start of the parallel processing in accordance with the number of files of data which the data collection system outputs to the data storage system exceeding a specific value, (Kwon paragraph [0045], The embodiment of the disclosure is not limited thereto, and when the parallel processing unit is smaller than the number of the plurality of register files 110, the number of data outputted from the plurality of register files 110 during one cycle may be smaller than the number of the plurality of register files 110. The starting of parallel processing may be determined based on a quantity of data files, also see Kwon paragraph [0048], The execution unit 130 may receive input data outputted from the shuffle unit 120 and perform parallel operations. The execution unit 130 may perform parallel processing for a plurality of input data per cycle).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nagasawa, Izraelevitz and Mankovskii and Anpo with those of Kwon. Kwon teaches starting parallel processing for the data storage system when a predetermined number of files of data exceeds a specific value/threshold. This improves the system by enabling parallel processing when the input of data exceeds the storage systems normal capacity for processing and more advanced processing techniques are required to efficiency manage and process all of the incoming data (Kwon paragraph [0006], According to an embodiment of the disclosure, a vector process includes a plurality of register files, wherein each of the plurality of register files provided to each of single instruction multiple data (SIMD) lanes, storing a plurality of data, and outputting input data to be used in a current cycle among the plurality of data, a shuffle unit for receiving a plurality of input data outputted from the plurality of register files, and performing shuffling such that the received plurality of input data respectively correspond to the plurality of SIMD lanes and outputting the same, and an execution unit for receiving input data outputted from the shuffle unit and performing a parallel operation on the input data).



Response to Arguments
Applicant's arguments filed July 13th, 2022 have been fully considered but they are not persuasive.

Applicant argues:
“Izraelevitz discloses recovery techniques based on logs provided by UNDO logging or REDO logging. Izraelevitz further discloses that the recovery technique using the UNCO logging stores states about to be changed in a log, and if a failure occurs, rolls back the entire transaction to an initial state prior to the start of the transaction (paragraph 0015). Izraelevitz also discloses that the recovery technique using the RECO logging stores the changed states in a log, and if a failure occurs, repeats all of the transaction’s changes to complete the transaction (paragraph 0015). As such, Izraelevitz teaches that stores processing state in the log during the processing and restore the logged processing state to recover the processing state subjected to the processing executed before the failure. In other words, Izraelevitz clearly teaches the stored data to be used to recover the previous processing state is data subjected to the processing. Thus, Izraelevitz does not teach or even suggest “when the data conversion by the data conversion system fails, the data storage system specifies the data stored in the storage area, corresponding to the data subjected to the data conversion, and executes the data conversion by the data conversion system on the specified data stored in the storage area” as recited in claim 1.”

The examiner respectfully disagrees. The applicant argues that the teachings of Izraelevitz discloses recovery techniques for UNDO or REDO logging, as well as rollbacks to a prior state when failure occurs. The examiner agrees with the assessment that Izraelevitz teaches a rolling back of data to a previous state when a failure occurs, however, the reference is not merely limited to that. The cited portion of Izraelevitz discloses a process by which when a failure occurs for an operation, said operation may be re-executed. This is the crux of the citation of the Izraelevitz reference, and the most relevant teaching. The claim limitation that Izraelevitz is cited to claims that when a data conversion fails, the data conversion is re-executed using the data stored in the storage area. Since Izraelevitz discloses re-executing an operation when it fails (see Izraelevitz paragraph [0059], The point of failure at which the recovery resumes can be the address represented by the program counter value 410 that corresponds to the most recently executed store instruction of the section that has experienced the failure. More specifically, the recovery instructions 108 can cause the interrupted section (e.g. FASE) to re-enter execution at the program counter value 410 stored in the active entry of the JUSTDO log 400, to cause re-execution of the store instruction identified by the program counter value 410, and continue execution to the end of the section (e.g. FASE), and it can also disclose using data from a storage area for operation execution (see Izraelevitz paragraph [0011], By using persistent memory to implement main memory, data can become persistent as soon as the data reaches the main memory. By using byte addressable persistent memory, access of durable storage can be performed using processor LOADs and STORES. Processor LOAD can refer to a load operation requested by a processor to retrieve data from memory. Processor STORE can refer to a store operation requested by a processor to store (write) data to memory), then regardless of the other elements of Izraelevitz, it at the very least teaches the limitation to which it pertains. Further, a paragraph of Izraelevitz was cited in order to show that the data operation being performed may be a data conversion operation, although the data conversion operation can be taught in a combination reference if necessary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 2136    

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136